Citation Nr: 0946835	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1959 to April 1963.   
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied the Veteran's claim of 
entitlement to service connection for a cervical spine 
disability.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The Veteran contends that he has a cervical spine disability.  
He has advanced two different theories:  (1) that the 
cervical spine disability is directly related to his military 
service and (2) that it is secondary to his service-connected 
lumbar spine disability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

VCAA notice

The evidence of record does not indicate that the Veteran has 
received proper notice pursuant to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  While a June 2005 
notification letter apprised him of the requirements 
necessary to establish service connection on a secondary 
basis, the letter did not apprise him of the requirements to 
establish service connection on a direct service connection 
basis. 

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Medical opinion 

VA afforded the Veteran a physical examination in July 2005.  
There is no indication that the examiner reviewed the claims 
folder in conjunction with the exanimation.  In somewhat 
confusingly concluding that the Veteran's cervical spine 
problems (diagnosed as cervical arthropathy and chronic 
enthesopathy of the neck) were "less least as likely as not 
secondary to service," the examiner did not offer support 
for his assertion.  

Once VA undertakes the effort to provide an examination when 
developing a service- connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Accordingly, a medical opinion which addresses 
the Veteran's cervical spine disability, to include as 
secondary to his service-connected lumbar spine disability, 
must be obtained.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA must assure that all notice and 
development required by the VCAA has 
been accomplished, to include providing 
the Veteran with notice of the evidence 
required to substantiate a service 
connection claim on both direct and 
secondary bases.  A copy of the letter 
should be sent to the Veteran's 
representative.

2.	VBA should arrange for a physician to 
review the Veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether it is as 
likely as not that the Veteran's 
cervical spine disability is caused, or 
aggravated, by his military service 
duty or by his service-connected lumbar 
spine disability.   If examination of 
the Veteran is deemed to be necessary 
by the reviewing specialist, this 
should be accomplished.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

3.	After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should then readjudicate 
the issue of entitlement to service 
connection for a cervical spine 
disability, to include as secondary to 
service-connected lumbar spine 
disability.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


